Exhibit 10.1
 
SHAREHOLDERS AGREEMENT
by and among
EDUCATION MANAGEMENT CORPORATION,
GS CAPITAL PARTNERS V FUND, L.P.,
GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.,
GS CAPITAL PARTNERS V GmbH & Co. KG,
GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.,
GSCP V EDMC HOLDINGS, L.P.,
GOLDMAN SACHS EDMC INVESTORS, L.P.,
PROVIDENCE EQUITY PARTNERS V L.P.,
PROVIDENCE EQUITY PARTNERS V-A L.P.,
PROVIDENCE EQUITY PARTNERS IV L.P.,
PROVIDENCE EQUITY OPERATING PARTNERS IV L.P.,
PEP EDMC L.L.C.,
LEEDS EQUITY PARTNERS IV, L.P.
LEEDS EQUITY PARTNERS IV CO-INVESTMENT FUND A, L.P.
LEEDS EQUITY PARTNERS IV CO-INVESTMENT FUND B, L.P.
and

THE OTHER SHAREHOLDERS THAT ARE SIGNATORIES HERETO
Dated as of October 7, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
 
    Page        
ARTICLE I.
EFFECTIVENESS; DEFINITIONS
           
 
        Section 1.1.  
Effectiveness
    1   Section 1.2.  
Definitions
    1   Section 1.3.  
Other Interpretive Provisions
    5      
 
           
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
           
 
        Section 2.1.  
Existence; Authority; Enforceability
    6   Section 2.2.  
Absence of Conflicts
    6   Section 2.3.  
Consents
    6      
 
           
ARTICLE III.
GOVERNANCE
           
 
        Section 3.1.  
Board of Directors
    6   Section 3.2.  
Committees
    9      
 
           
ARTICLE IV.
TRANSFERS OF SHARES
           
 
        Section 4.1.  
Limitations on Transfer
    10   Section 4.2.  
Transfer to Permitted Transferees
    12   Section 4.3.  
Tag Along Rights
    12   Section 4.4.  
Drag Along Rights
    13   Section 4.5.  
Rights and Obligations of Transferees
    15   Section 4.6.  
Additional Transfer Restrictions
    16   Section 4.7.  
Termination of Transfer Restrictions
    16      
 
           
ARTICLE V.
GENERAL PROVISIONS
           
 
        Section 5.1.  
Waiver by Shareholders
    16   Section 5.2.  
Assignment; Benefit
    17   Section 5.3.  
Freedom to Pursue Opportunities
    17   Section 5.4.  
Termination
    17   Section 5.5.  
Subsequent Acquisition of Shares
    17   Section 5.6.  
Severability
    17   Section 5.7.  
Entire Agreement
    17   Section 5.8.  
Amendment
    18   Section 5.9.  
Waiver
    18   Section 5.10.  
Counterparts
    18  

 



--------------------------------------------------------------------------------



 



                 
 
    Page     Section 5.11.  
Notices
    19   Section 5.12.  
Governing Law
    19   Section 5.13.  
Jurisdiction
    19   Section 5.14.  
Waiver of Jury Trial
    20   Section 5.15.  
Specific Performance
    20   Section 5.16.  
Marketing Materials
    20   Section 5.17.  
Notice of Events
    20   Section 5.18.  
No Third Party Beneficiaries
    20  

ii



--------------------------------------------------------------------------------



 



     THIS SHAREHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of October 7,
2009, is made by and among the GSCP Parties, the Providence Parties, the Leeds
Parties (each as defined herein) and the other shareholders that are signatories
hereto (collectively, the “Shareholders”), and Education Management Corporation,
a Pennsylvania corporation (the “Company”).
RECITALS
     WHEREAS, the Company is proposing to sell Company Shares (as defined
below), to the public in an initial public offering (the “IPO”);
     WHEREAS, immediately after the completion of the Company’s IPO, it is
expected that the Shareholders will own approximately 84.28% of the outstanding
Company Shares (or 82.51% of the outstanding Company Shares if the underwriters
exercise their option to purchase additional Company Shares from the Company);
     WHEREAS, each of the Shareholders and the Company are parties to an Amended
and Restated Shareholders’ Agreement, dated as of October 30, 2006, as amended
(the “October 2006 Agreement”); and
     WHEREAS, subject to the terms and conditions herein, the Shareholders and
the Company desire to terminate the October 2006 Agreement and enter into this
Agreement to provide for the management of the Company and to set forth certain
rights and obligations of the Shareholders upon the consummation of the IPO.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I.
EFFECTIVENESS; DEFINITIONS
     Section 1.1. Effectiveness. This Agreement shall become effective
simultaneous with, and subject to, the listing of Company Shares on The Nasdaq
Stock Market in connection with the completion of the IPO. In no event shall
this Agreement become effective prior to the listing of Company Shares on The
Nasdaq Stock Market.
     Section 1.2. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affected Shareholder” has the meaning set forth in Section 5.8.
     “Affiliate” means (i) with respect to any Person, (x) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person and (y) if such Person is a private
equity investment fund, any other private equity investment fund the primary
investment advisor to which is the primary investment advisor to such specified
Person or an Affiliate thereof, or (ii) with respect to any individual, the

1



--------------------------------------------------------------------------------



 



spouse, parent, sibling, child, step-child, grandchild, niece or nephew of such
Person, or the spouse thereof and any trust, limited liability company, limited
partnership, private foundation or other estate planning vehicle for such Person
or for the benefit of any of the foregoing or other Persons pursuant to the laws
of descent and distribution. It being understood and agreed that, for purposes
hereof, (A) each GSCP Party shall be deemed to be an Affiliate of every other
GSCP Party, (B) each Providence Party shall be deemed to be an Affiliate of
every other Providence Party, (C) neither the Company nor any Person controlled
by the Company shall be deemed to be an Affiliate of any Shareholder, (D)
(1) none of the GSCP Parties, the GS PEP Funds or Goldman Sachs EDMC Investors,
L.P. shall be deemed to be an Affiliate of any of the Providence Parties or the
Providence Co-Investors and (2) except for purposes of Sections 3.3, 5.3, 5.16
and 5.17 and except as expressly provided, none of the GS PEP Funds or Goldman
Sachs EDMC Investors L.P. shall be deemed to be an Affiliate of any of the GSCP
Parties, (E) none of the Providence Co-Investors shall be deemed to be an
Affiliate of any of the GSCP Parties, the GS PEP Funds, Goldman Sachs EDMC
Investors, L.P., or the Providence Parties, and (F) none of the Leeds Parties
shall be deemed to be an Affiliate of any of the GSCP Parties, the GS PEP Funds,
Goldman Sachs EDMC Investors, L.P., the Providence Parties or the Providence
Co-Investors.
     “Affiliated Officer” means an officer of the Company affiliated with the
GSCP Parties, the Providence Parties or the Leeds Parties.
     “Agreement” has the meaning set forth in the preamble.
     “Board of Directors” means the board of directors of the Company.
     “Breaching Drag-Along Shareholder” has the meaning set forth in
Section 4.4(d).
     “Breaching Shareholder” has the meaning set forth in Section 3.1(g).
     “Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in the preamble.
     “Company Shares” means common shares of the Company, par value $0.01 per
share.
     “Cure Period” has the meaning set forth in Section 3.1(g).
     “Drag-Along Buyer” has the meaning set forth in Section 4.4(a).
     “Drag-Along Election” has the meaning set forth in Section 4.4(a).
     “Drag-Along Notice” has the meaning set forth in Section 4.4(a).
     “Drag-Along Proxy Holder” has the meaning set forth in Section 4.4(d).

2



--------------------------------------------------------------------------------



 



     “Drag-Along Sale” has the meaning set forth in Section 4.4(a).
     “Drag-Along Shareholders” has the meaning set forth in Section 4.4(a).
     “Escrow Agent” has the meaning set forth in Section 4.4(e).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.
     “Governing Documents” means the amended and restated articles of
incorporation of the Company, as amended or modified from time to time, and the
amended and restated by-laws of the Company, as amended or modified from time to
time.
     “GS PEP Funds” means GS Private Equity Partners 2000, L.P., GS Private
Equity Partners 2000 Offshore Holdings, L.P., GS Private Equity Partners 2000 —
Direct Investment Fund, L.P., GS Private Equity Partners 2002, L.P., GS Private
Equity Partners 2002 Offshore Holdings, L.P., GS Private Equity Partners 2002 —
Direct Investment Fund, L.P., GS Private Equity Partners 2002 Employee Fund,
L.P., Goldman Sachs Private Equity Partners 2004, L.P., Goldman Sachs Private
Equity Partners 2004 Offshore Holdings, L.P., Goldman Sachs Private Equity
Partners 2004 — Direct Investment Fund, L.P., Goldman Sachs Private Equity
Partners 2004 Employee Fund, L.P. and Multi-Strategy Holdings, L.P.
     “GSCP Parties” means, collectively, GS Capital Partners V Fund, L.P., GS
Capital Partners V Offshore Fund, L.P., GS Capital Partners V GmbH & Co. KG, GS
Capital Partners V Institutional, L.P., GSCP V EDMC Holdings, L.P., and any
Affiliates of the foregoing to whom Company Shares are Transferred after the
date hereof.
     “Initial Post-IPO Share Ownership” means, with respect to the GSCP Parties,
28.61% Company Shares, with respect to the Providence Parties, 28.61% Company
Shares, and with respect to each other Shareholder, the number of Company Shares
held by such Shareholder immediately following the Company’s IPO, in each case,
as adjusted pursuant to any stock splits, dividends, recapitalizations or other
similar events.
     “IPO” has the meaning set forth in the recitals.
     “Leeds IV” means Leeds Equity Partners IV, L.P.
     “Leeds Parties” means, collectively, Leeds IV, Leeds Equity Partners IV
Co-Investment Fund A, L.P. and Leeds Equity Partners IV Co-Investment Fund B,
L.P.
     “Nasdaq” means the Nasdaq Global Market.
     “Necessary Action” means, with respect to a specified result, all actions
(to the extent such actions are permitted by law and by the Governing Documents)
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Shares, (ii) causing the adoption
of shareholders’ resolutions and amendments to the Governing Documents,
(iii) causing members of the Board of Directors (to the extent such members were

3



--------------------------------------------------------------------------------



 



nominated or designated by the Person obligated to undertake the Necessary
Action, and subject to any fiduciary duties that such members may have as
directors of the Company) to act in a certain manner or causing them to be
removed in the event they do not act in such a manner, (iv) executing agreements
and instruments, and (v) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result.
     “October 2006 Agreement” has the meaning set forth in the recitals.
     “Permitted Transferee” means (i) in the case of any Shareholder that is a
partnership or limited liability company, any Affiliate of such Shareholder,
(ii) in the case of any Shareholder that is a corporation, any Person that owns
a majority of the voting stock of such Shareholder, or any Person that is a
direct or indirect wholly-owned subsidiary of such Shareholder, (iii) in the
case of any Shareholder that is an individual, any successor by death or
divorce, (iv) in the case of any Shareholder that is a trust whose sole
beneficiaries are individuals, such individuals or their spouses or lineal
descendants, or (v) in the case of AlpInvest Partners CS Investments 2006 C.V.,
and AlpInvest Partners Later Stage Co-Investments Custodian IIA B.V., Stichting
Pensioenfonds ABP and Stichting Pensioenfonds Zorg en Welzijn and their
Affiliates.
     “Person” means an individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or a
government or any agency or political subdivision thereof.
     “Proposed Transfer” has the meaning set forth in Section 4.3(a).
     “Proposed Transferee” has the meaning set forth in Section 4.3(a).
     “Providence Co-Investors” means Fisher Lynch Co-Investment Partnership,
L.P., Ontario Teachers’ Pension Plan Board, General Electric Pension Trust,
Citigroup Capital Partners II Employee Master Fund, L.P., Citigroup Capital
Partners II Onshore, L.P., Citigroup Capital Partners II Cayman Holdings, L.P.,
Citigroup Capital Partners II 2006 Citigroup Investment, L.P., AlpInvest
Partners CS Investments 2006 C.V., and AlpInvest Partners Later Stage
Co-Investments Custodian IIA B.V., in each case, if and to the extent such
parties own Company Shares.
     “Providence Parties” means Providence Equity Partners V L.P., Providence
Equity Partners V-A L.P., Providence Equity Partners IV L.P., Providence Equity
Operating Partners IV L.P., PEP EDMC L.L.C., and any Affiliates of the foregoing
to whom Company Shares are Transferred after the date hereof.
     “Proxy Holder” has the meaning set forth in Section 3.1(g).
     “Qualifying Shareholder” means (a) the GSCP Parties so long as the GSCP
Parties beneficially own in the aggregate 2.0% or more of the outstanding
Company Shares and (b) the Providence Parties so long as the Providence Parties
beneficially own in the aggregate 2.0% or more of the outstanding Company
Shares.
     “Required Shareholders” has the meaning set forth in Section 5.8.

4



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of June 1, 2006, by and among the Shareholders and the other
parties that are signatories thereto.
     “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the Securities and Exchange Commission under
the rules and regulations promulgated under the Securities Act, including any
related prospectus, amendments and supplement to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related prospectus) filed on Form S-8 or any
successor form thereto.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and any successor thereto, and any rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.
     “Selling Shareholders” has the meaning set forth in Section 4.4(a).
     “Shareholders” has the meaning set forth in the preamble.
     “Sponsor Director” means any director appointed by a GSCP Party or a
Providence Party.
     “Sponsor Party” has the meaning set forth in Section 5.3.
     “Tagging Shareholder” has the meaning set forth in Section 4.3(a).
     “Transfer” means, with respect to any Company Shares, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition of such Company Shares, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily
or by operation of law; and “Transferred,” “Transferee,” and “Transferability”
shall each have a correlative meaning. For the avoidance of doubt, a transfer,
sale, exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition of an interest in any Shareholder, or direct or indirect parent
thereof, all or substantially all of whose assets are Company Shares shall
constitute a “Transfer” of Company Shares for purposes of this Agreement. For
the avoidance of doubt, it is understood and agreed that any change in ownership
of The Goldman Sachs Group, Inc., Goldman, Sachs & Co., or their successors
shall not be deemed to be a “Transfer” by any GSCP Party, any GS PEP Fund,
Goldman Sachs EDMC Investors, L.P. or any of their respective Affiliates.
     Section 1.3. Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and any subsection and Section references are to this Agreement unless otherwise
specified.

5



--------------------------------------------------------------------------------



 



     (c) The term “including” is not limiting and means “including without
limitation.”
     (d) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
     (e) Whenever the context requires, any pronouns used herein shall include
the corresponding masculine, feminine or neuter forms.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
     Each of the parties to this Agreement hereby represents and warrants to
each other party to this Agreement that as of the date such party executes this
Agreement:
     Section 2.1. Existence; Authority; Enforceability. Such party has the power
and authority to enter into this Agreement and to carry out its obligations
hereunder. Such party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action, and no other act or proceeding on its part is necessary to
authorize the execution of this Agreement or the consummation of any of the
transactions contemplated hereby. This Agreement has been duly executed by it
and constitutes its legal, valid and binding obligations, enforceable against it
in accordance with its terms.
     Section 2.2. Absence of Conflicts. The execution and delivery by such party
of this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party; (b) result in any violation, breach,
conflict, default or event of default (or an event which with notice, lapse of
time, or both, would constitute a default or event of default), or give rise to
any right of acceleration or termination or any additional payment obligation,
under the terms of any contract, agreement or permit to which such party is a
party or by which such party’s assets or operations are bound or affected; or
(c) violate any law applicable to such party.
     Section 2.3. Consents. Other than any consents which have already been
obtained, no consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by such party in
connection with (a) the execution, delivery or performance of this Agreement or
(b) the consummation of any of the transactions contemplated herein.
ARTICLE III.
GOVERNANCE
     Section 3.1. Board of Directors.
          (a) The Shareholders and the Company shall take all Necessary Action
to cause the Board of Directors to be comprised of not less than three (3) nor
more than fifteen (15)

6



--------------------------------------------------------------------------------



 



directors, (i) two (2) of whom shall be designated by the GSCP Parties, (ii) two
(2) of whom shall be designated by the Providence Parties, (iii) one (1) of whom
shall be designated by Leeds IV, (iv) one (1) of whom shall be the Chief
Executive Officer (or equivalent) of the Company, (v) one (1) of whom shall be
the Chairman of the Company, and (vi) the remainder of whom shall be elected in
accordance with the articles of incorporation and bylaws of the Company,
provided that:
     (i) if the GSCP Parties cease to beneficially own in the aggregate 10% or
more of the outstanding Company Shares, then the GSCP Parties shall only be
entitled to designate one (1) director for election to the Board of Directors;
and provided, further, that if the GSCP Parties cease to beneficially own in the
aggregate 2% or more of the outstanding Company Shares, then the GSCP Parties
shall not be entitled to designate any directors for election to the Board of
Directors pursuant to this Agreement;
     (ii) for so long as the GSCP Parties are entitled to designate one or more
directors for election to the Board of Directors, one of such directors shall be
designated by GS Capital Partners V Institutional, L.P.;
     (iii) if the Providence Parties cease to beneficially own in the aggregate
10% or more of the outstanding Company Shares, then the Providence Parties shall
only be entitled to designate one (1) director for election to the Board of
Directors; and provided, further, that if the Providence Parties cease to
beneficially own in the aggregate 2% or more of the outstanding Company Shares,
then the Providence Parties shall not be entitled to designate any directors for
election to the Board of Directors pursuant to this Agreement;
     (iv) for so long as the Providence Parties are entitled to designate two
(2) directors for election to the Board of Directors, one of such directors
shall be designated by Providence Equity Partners V L.P and one of such
directors shall be designated by Providence Equity Partners IV L.P.; and
provided, further, that if the Providence Parties are entitled to designate only
one director for election to the Board of Directors, such director shall be
designated by Providence Equity Partners V L.P.;
     (v) if the Leeds Parties cease to beneficially own 2% or more of the
outstanding Company Shares, then Leeds IV shall not be entitled to designate any
directors for election to the Board of Directors pursuant to this Agreement; and
     (vi) within one year after the Company ceases to qualify as a “controlled
company” under Nasdaq rules, the GSCP Parties, the Providence Parties and Leeds
IV shall cause a sufficient number of their designees to qualify as “independent
directors” under Nasdaq rules to ensure that the Board of Directors complies
with applicable Nasdaq independence rules.
     To the extent that the number of directors that the GSCP Parties, the
Providence Parties or Leeds IV are entitled to designate pursuant to this
Section 3.1(a) is reduced, the GSCP Parties,

7



--------------------------------------------------------------------------------



 



the Providence Parties or Leeds IV, as the case may be, shall cause the required
number of directors to promptly resign from the Board of Directors and any
vacancies resulting from such resignation shall be filled with independent
directors (within the meaning of the Nasdaq rules) by the Board of Directors in
accordance with the Governing Documents.
          (b) Subject to Section 3.1(a), each of the GSCP Parties, the
Providence Parties and Leeds IV shall have the exclusive right to appoint and
remove its respective designees to the Board of Directors, as well as the
exclusive right to fill vacancies created by reason of death, removal or
resignation of such designees, and the Shareholders and the Company shall take
all Necessary Action to cause the Board to be so constituted.
          (c) The initial directors designated by the GSCP Parties pursuant to
Section 3.1(a) shall be Adrian M. Jones and Mick J. Beekhuizen. The initial
directors designated by the Providence Parties pursuant to Section 3.1(a) shall
be Paul J. Salem and Peter O. Wilde. The initial director designated by Leeds IV
pursuant to Section 3.1(a) shall be Jeffrey T. Leeds. The remainder of the
initial directors shall be (i) pursuant to Section 3.1(a), (1) the Chief
Executive Officer (or equivalent) of the Company, and (2) the Chairman of the
Company, (ii) Leo F. Mullin, (iii) Michael K. Powell, and (iv) Samuel C. Cowley.
          (d) A majority of the directors in office shall constitute a quorum
for the transaction of business, and actions may be taken by a majority of the
members present at any meeting at which a quorum is present. The Board of
Directors shall designate a chairman.
          (e) The Company shall reimburse the directors for all reasonable
out-of-pocket expenses incurred in connection with their attendance at meetings
of the Board of Directors and any committees thereof, including without
limitation travel, lodging and meal expenses. For the avoidance of doubt,
directors designated by the GSCP Parties, the Providence Parties and Leeds IV
shall receive compensation for serving on the Board of Directors and on any
committees thereof equivalent to the compensation paid to other non-management
directors for such service.
          (f) The Company shall obtain customary director and officer indemnity
insurance on commercially reasonable terms and the terms of such insurance shall
be reasonably acceptable to (i) the GSCP Parties for so long as the GSCP Parties
are entitled to designate at least one director for election to the Board of
Directors pursuant to Section 3.1(a) and (ii) the Providence Parties for so long
as the Providence Parties are entitled to designate at least one director for
election to the Board of Directors pursuant to Section 3.1(a).
          (g) Solely for purposes of Section 3.1(a), and in order to secure the
performance of each Shareholder’s obligations under Section 3.1(a), each
Shareholder hereby irrevocably appoints each other Shareholder that qualifies as
a Proxy Holder (as defined below) the attorney-in-fact and proxy of such
Shareholder (with full power of substitution) to vote or provide a written
consent with respect to its Company Shares as described in this paragraph if,
and only in the event that, such Shareholder fails to vote or provide a written
consent with respect to its Company Shares in accordance with the terms of
Section 3.1(a) (each such Shareholder, a “Breaching Shareholder”). Each
Breaching Shareholder shall have five (5) Business Days from the date of a
request for such vote or written consent (the “Cure Period”) to

8



--------------------------------------------------------------------------------



 



cure such failure. If after the Cure Period the Breaching Shareholder has not
cured such failure, any Shareholder whose designees to the Board were required
to be approved by the Breaching Shareholder pursuant to Section 3.1(a) but were
not approved by the Breaching Shareholder, shall have and is hereby irrevocably
granted a proxy to vote or provide a written consent with respect to each such
Breaching Shareholder’s Company Shares for the purposes of taking the actions
required by Section 3.1(a) (such Shareholder, a “Proxy Holder”), and of removing
from office any directors elected to the Board in lieu of the designees of the
Proxy Holder who should have been elected pursuant to Section 3.1(a). Each
Shareholder intends this proxy to be, and it shall be, irrevocable and coupled
with an interest, and each Shareholder will take such further action and execute
such other instruments as may be necessary to effectuate the intent of this
proxy and hereby revoke any proxy previously granted by it with respect to the
matters set forth in Section 3.1(a) with respect to the Company Shares owned by
such Shareholder. Notwithstanding the foregoing, the conditional proxy granted
by this Section 3.1(g) shall be deemed to be revoked upon the termination of
this Article III in accordance with its terms.
          (h) Notwithstanding the foregoing, the provisions of this Section 3.1
shall not apply to Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II Onshore, L.P., Citigroup Capital Partners II
Cayman Holdings, L.P., and Citigroup Capital Partners II 2006 Citigroup
Investment, L.P.
     Section 3.2. Committees. For so long as the GSCP Parties are entitled to
designate at least one director for election to the Board of Directors pursuant
to Section 3.1(a), the GSCP Parties shall have the right to have at least one
(1) of its designated directors on each committee (with the exception of the
Audit Committee) of the Board of Directors of the Company, to the extent such
directors are permitted to serve on such committees under SEC and Nasdaq rules
applicable to the Company. For so long as the Providence Parties are entitled to
designate at least one director for election to the Board of Directors pursuant
to Section 3.1(a), the Providence Parties shall have the right to have at least
one (1) of its designated directors on each committee (with the exception of the
Audit Committee) of the Board of Directors of the Company, to the extent such
directors are permitted to serve on such committees under SEC and Nasdaq rules
applicable to the Company. For so long as the GSCP Parties and the Providence
Parties collectively beneficially own 30% or more of the outstanding Company
Shares and each of the GSCP Parties and the Providence Parties are entitled to
designate at least one director for election to the Board of Directors pursuant
to Section 3.1(a), (i) Sponsor Directors shall constitute the majority of each
committee with one or more Sponsor Directors and (ii) at the election of the
GSCP Parties and the Providence Parties that beneficially own Company Shares,
the chairman of each committee with one or more Sponsor Directors shall be a
Sponsor Director mutually agreed upon by the GSCP Parties and the Providence
Parties that beneficially own Company Shares. In the event that SEC or Nasdaq
rules applicable to the Company limit the number of Sponsor Directors that can
serve on any committee (other than the Audit Committee), the parties shall
allocate committee membership among Sponsor Directors in as equitable a manner
as possible, taking into account the relative level of ownership by such sponsor
and considering committee preferences.
Section 3.3. Information; Duties.

9



--------------------------------------------------------------------------------



 



          (a) Each Shareholder agrees and acknowledges that the directors
designated by the GSCP Parties, the Providence Parties and Leeds IV may share
confidential, non-public information about the Company with the GSCP Parties,
the Providence Parties and the Leeds Parties, respectively; provided that such
parties agree to keep such information confidential and agree to comply with all
applicable securities laws in connection therewith, and provided, further, that
information protected by attorney client privilege or attorney work product will
not be disclosed to the extent such disclosure will cause the loss of such
privilege.
          (b) The Company and the Shareholders hereby agree, notwithstanding
anything to the contrary in any other agreement or at law or in equity, that
when any of the GSCP Parties, the Providence Parties, the Leeds Parties or their
respective Affiliates takes any action under this Agreement to give or withhold
its consent, such Person shall, to the fullest extent permitted by Pennsylvania
law, have no duty to consider the interests of the Company or the other
Shareholders or any other shareholders of the Company and may act exclusively in
its own interest and shall have only the duty to act in good faith; provided,
however, that the foregoing shall in no way affect the obligations of the
parties hereto to comply with the provisions of this Agreement.
ARTICLE IV.
TRANSFERS OF SHARES
     Section 4.1. Limitations on Transfer.
          (a) No Shareholder shall be entitled to Transfer any of its Company
Shares at any time if such Transfer would:
     (i) violate the Securities Act, or any state (or other jurisdiction)
securities or “Blue Sky” laws applicable to the Company or the applicable
Transfer of Company Shares;
     (ii) cause the Company to become subject to the registration requirements
of the U.S. Investment Company Act of 1940, as amended from time to time; or
     (iii) be a “prohibited transaction” under ERISA or the Code or cause all or
any portion of the assets of the Company to constitute “plan assets” under ERISA
or Section 4975 of the Code.
          (b) In addition, except (w) in connection with the exercise of
“piggyback” rights under the Registration Rights Agreement, (x) as permitted by
Section 4.2, (y) as Tagging Shareholders pursuant to Section 4.3, or (z) in
order to comply with Section 4.4 as a Drag-Along Shareholder, until both the
GSCP Parties and the Providence Parties cease to be Qualifying Shareholders, no
Shareholder may Transfer any Company Shares, except (i) in the case of the GSCP
Parties, with the prior written consent of the Providence Parties; provided,
however, that no such consent shall be required if the Providence Parties are no
longer Qualifying Shareholders; (ii) in the case of the GS PEP Funds and Goldman
Sachs EDMC Investors, L.P., with the prior written consent of the GSCP Parties;
provided, however, that no such consent shall

10



--------------------------------------------------------------------------------



 



be required if the GSCP Parties are no longer Qualifying Shareholders; (iii) in
the case of the Providence Parties, with the prior written consent of the GSCP
Parties; provided, however, that no such consent shall be required if the GSCP
Parties are no longer Qualifying Shareholders; (iv) in the case of the
Providence Co-Investors, with the prior written consent of the Providence
Parties; provided, however, that no such consent shall be required if the
Providence Parties are no longer Qualifying Shareholders; and (v) in the case of
any other Shareholder, with the prior written consent of either the Providence
Parties (for so long such parties are Qualifying Shareholders) or the GSCP
Parties (for so long such parties are Qualifying Shareholders); provided,
however, that no such consent shall be required if at such time neither the GSCP
Parties nor the Providence Parties are Qualifying Shareholders. For the
avoidance of doubt, any Company Shares received by a Shareholder pursuant to a
pro-rata distribution by any other Shareholder to its partners or members that
is consented to pursuant to this Section 4.1(b) shall not be subject to the
restrictions set forth in Sections 4.1, 4.2, 4.3 and 4.4 unless the other
partners or members receiving such Company Shares become a party to this
Agreement (if they are not already parties hereto) or otherwise agree to the
restrictions set forth in Sections 4.1, 4.2, 4.3 and 4.4. In addition, each of
the GSCP Parties and the Providence Parties (as applicable) agrees (a) to
provide the other (i.e. either the GSCP Parties or the Providence Parties, as
appropriate) written notice as soon as reasonably practicable (x) after
receiving a request from any Shareholder to consent to a Transfer of Company
Shares pursuant to this Section 4.1(b) and (y) after granting a consent to
Transfer Company Shares pursuant to this Section 4.1(b), (b) to provide written
notice, as soon as reasonably practicable after the granting of a consent to a
Shareholder to Transfer Company Shares pursuant to this Section 4.1(b), to each
other Shareholder of the granting of such consent and (c) that when granting a
consent to any Shareholder to Transfer Company Shares pursuant to this Section
4.1(b), such GSCP Party or Providence Party (as applicable) will not
unreasonably withhold its consent from any other Shareholder requesting a
consent to contemporaneously Transfer a proportionate number of Company Shares
pursuant to this Section 4.1(b).
          (c) In the event of a purported Transfer by a Shareholder of any
Company Shares in violation of the provisions of this Agreement (including
Section 4.6), such purported Transfer will be void and of no effect, and the
Company will not give effect to such Transfer.
          (d) Each certificate evidencing the Company Shares shall bear the
following restrictive legend, either as an endorsement or on the face thereof:
THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SHAREHOLDERS AGREEMENT,
DATED AS OF OCTOBER 7, 2009, COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF THIS
CERTIFICATE. NO SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH SHAREHOLDERS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

11



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.
          (e) In the event that the restrictive legend set forth in
Section 4.1(d) has ceased to be applicable, or upon request by a Shareholder
proposing to Transfer Company Shares pursuant to any Transfer permitted under
this Agreement, the Company shall provide such Shareholder, or its transferees,
at their request, without any expense to such Persons (other than applicable
transfer taxes and similar governmental charges, if any), with new certificates
for such securities not bearing the legend with respect to which the restriction
has ceased and terminated (it being understood that the restriction referred to
in the first paragraph of the legend in Section 4.1(d) shall cease and terminate
upon the termination of this Article IV).
     Section 4.2. Transfer to Permitted Transferees. Subject to the provisions
of Section 4.1(a), Section 4.5, and Section 4.6, a Shareholder may Transfer any
or all of its Company Shares to a Permitted Transferee of such Shareholder;
provided that each Permitted Transferee of any Shareholder to which Company
Shares are Transferred shall, and such Shareholder shall cause such Permitted
Transferee to, Transfer back to such Shareholder (or to another Permitted
Transferee of such Shareholder) any Company Shares it owns if such Permitted
Transferee ceases to be a Permitted Transferee of such Shareholder.
     Section 4.3. Tag Along Rights.
          (a) In the case of a proposed Transfer (a “Proposed Transfer”)
approved pursuant to Section 4.1(b) by a Shareholder (a “Transferring
Shareholder”) to a proposed transferee (a “Proposed Transferee”) of Company
Shares owned by such Transferring Shareholder, other than a Transfer (i) to a
Permitted Transferee, (ii) pursuant to an underwritten registered public
offering, (iii) pursuant to a bona fide sale pursuant to a brokers’ transaction,
transaction directly with a market maker or riskless principal transaction in
each case in accordance with Rule 144 under the Securities Act (including,
without limitation, block trades), (iv) pursuant to the Registration Rights
Agreement, (v) in order to comply with Section 4.4 as a Drag-Along Shareholder
or (vi) pursuant to a pro-rata distribution made by a Shareholder to its
partners or members, each other Shareholder who exercises its rights under this
Section 4.3(a) (a “Tagging Shareholder”) shall have the right to require the
Transferring Shareholder to cause the Proposed Transferee to purchase from such
Tagging Shareholder up to a number of its Company Shares equal to the product of
(A) (x) the total number of Company Shares held by the Tagging Shareholder
divided by (y) the total number of Company Shares held by all Shareholders
participating in such Transfer (including the Transferring Shareholder and the
Tagging Shareholders) and (B) the aggregate number of Company Shares proposed to
be Transferred to the Proposed Transferee.

12



--------------------------------------------------------------------------------



 



          (b) The Transferring Shareholder shall give notice to each other
Shareholder of a Proposed Transfer not later than five (5) Business Days prior
to the closing of the Proposed Transfer, setting forth the number of Company
Shares proposed to be so Transferred, the name and address of the Proposed
Transferee, the proposed amount and form of consideration (and, if such
consideration consists in part or in whole of property other than cash, the
Transferring Shareholder shall provide such information, to the extent
reasonably available to the Transferring Shareholder, relating to such non-cash
consideration as the other Shareholders may reasonably request in order to
evaluate such non-cash consideration), and other terms and conditions of payment
offered by the Proposed Transferee. The Transferring Shareholder shall deliver
or cause to be delivered to each Tagging Shareholder copies of all transaction
documents relating to the Proposed Transfer as the same become available. The
tag-along rights provided by this Section 4.3 must be exercised by a Shareholder
within three (3) Business Days following receipt of the notice required by the
first sentence of this Section 4.3(b), by delivery of a written notice to the
Transferring Shareholder indicating its desire to exercise its rights and
specifying the number of Company Shares it desires to Transfer.
          (c) Any Transfer of Company Shares by a Tagging Shareholder to a
Proposed Transferee pursuant to this Section 4.3 shall be on the same terms and
conditions (including, without limitation, price, time of payment and form of
consideration) as to be paid to the Transferring Shareholder and each Tagging
Shareholder must agree to the same conditions to the Proposed Transfer as the
Transferring Shareholder agrees (including representations, warranties,
covenants, indemnities and other agreements, but not any non-competition or
similar agreements or covenants that would bind the Tagging Shareholder or its
Affiliates); provided, however, that no Shareholder shall be required to make
any representations or warranties in any agreement relating to a Proposed
Transfer other than representations and warranties relating to such Shareholder
and the ownership of its Company Shares that are customary in similar
transactions including, without limitation, representations and warranties
relating to title, authorization and execution and delivery; it being further
understood that all such representations, warranties, covenants, indemnities and
agreements shall be made by the Transferring Shareholder and each Tagging
Shareholder severally and not jointly and that, except with respect to
individual representations, warranties, covenants, indemnities and other
agreements of the Tagging Shareholder as to the unencumbered title to its
Company Shares and authorization and execution and delivery of the applicable
agreements and such Company Shares, the aggregate amount of the liability of the
Tagging Shareholder shall not exceed the lesser of (i) such Tagging
Shareholder’s pro rata portion of any such liability to be determined in
accordance with such Tagging Shareholder’s portion of the total number of
Company Shares included in such Transfer or (ii) the proceeds to such Tagging
Shareholder in connection with such Transfer. Each Tagging Shareholder shall be
responsible for its proportionate share of the costs of the Proposed Transfer to
the extent not paid or reimbursed by the Proposed Transferee or the Company.
     Section 4.4. Drag Along Rights.
          (a) If Shareholders holding, in the aggregate, greater than fifty
percent (50%) of the Company Shares owned by the Shareholders from time to time
(the “Selling Shareholders”) agree to enter into a bona fide sale transaction
(the “Drag-Along Sale”) which would result in the Transfer of more than fifty
percent (50%) of the aggregate Company Shares (including any Company Shares held
by other holders of Company Shares, including any Drag-

13



--------------------------------------------------------------------------------



 



Along Shareholders) to one or more third parties that is not a Permitted
Transferee or Affiliate of any Selling Shareholder (the “Drag-Along Buyer”), the
Selling Shareholders may deliver written notice (a “Drag-Along Notice”) to each
other Shareholder (the “Drag-Along Shareholders”), stating that such Selling
Shareholders wish to exercise their rights under this Section 4.4 with respect
to such Transfer (a “Drag-Along Election”), and setting forth the name and
address of the Drag-Along Buyer, the number of Company Shares proposed to be
Transferred, the proposed amount and form of the consideration, and all other
material terms and conditions offered by the Drag-Along Buyer. Notwithstanding
the foregoing, no Drag-Along Election may be made (i) without the approval of
the GSCP Parties so long as the GSCP Parties collectively hold at least 25% of
their aggregate Initial Post-IPO Share Ownership and (ii) without the approval
of the Providence Parties so long as the Providence Parties collectively hold at
least 25% of their aggregate Initial Post-IPO Share Ownership.
          (b) Upon delivery of a Drag-Along Notice, each Drag-Along Shareholder
shall be required to Transfer that percentage of its Company Shares equal to the
percentage of the Company Shares held by the Selling Shareholders which are
being Transferred to the Drag-Along Buyer, upon the same terms and conditions
(including, without limitation, as to price, time of payment and form of
consideration) as agreed by the Selling Shareholders and the Drag-Along Buyer
and shall agree to the same conditions to the Transfer as the Selling
Shareholders agree (including representations, warranties, covenants,
indemnities and other agreements, but not any non-competition or similar
agreements or covenants that would bind the Drag-Along Shareholder or its
Affiliates); provided, however, that no Shareholder shall be required to make
any representations or warranties in any agreement relating to a Drag-Along Sale
other than representations and warranties relating to such Shareholder and the
ownership of its Company Shares that are customary in similar transactions
including, without limitation, representations and warranties relating to title,
authorization and execution and delivery; it being further understood that all
such representations, warranties, covenants, indemnities and agreements shall be
made by each Selling Shareholder and each Drag-Along Shareholder severally and
not jointly and that, except with respect to individual representations,
warranties, covenants, indemnities and other agreements of the Drag-Along
Shareholder as to the unencumbered title to its Company Shares and the
authorization and execution and delivery of the applicable agreements and such
Company Shares, the aggregate amount of the liability of the Drag-Along
Shareholder shall not exceed the lesser of (i) such Drag-Along Shareholder’s pro
rata portion of any such liability, to be determined in accordance with such
Drag-Along Shareholder’s portion of the total number of Company Shares included
in such Transfer or (ii) the proceeds to such Drag-Along Shareholder in
connection with such Transfer.
          (c) In the event that any such Transfer is structured as a merger,
consolidation, or similar business combination, each Drag-Along Shareholder
agrees to (i) vote all of the Company Shares held by such Drag-Along Shareholder
in favor of the transaction, (ii) take such other Necessary Action as may be
required to effect such transaction (subject to Section 4.4(b)) and (iii) take
all action to waive any dissenters, appraisal or other similar rights with
respect thereto.
          (d) Solely for purposes of Section 4.4(c)(i) and in order to secure
the performance of each Shareholder’s obligations under Section 4.4(c)(i), each
Shareholder hereby irrevocably appoints each other Shareholder that qualifies as
a Drag-Along Proxy Holder (as

14



--------------------------------------------------------------------------------



 



defined below) the attorney-in-fact and proxy of such Shareholder (with full
power of substitution) to vote or provide a written consent with respect to its
Company Shares as described in this paragraph if, and only in the event that,
such Shareholder fails to vote or provide a written consent with respect to its
Company Shares in accordance with the terms of Section 4.4(c)(i) (each such
Shareholder, a “Breaching Drag-Along Shareholder”) within three (3) days of a
request for such vote or written consent. Upon such failure, the Selling
Shareholders shall have and are hereby irrevocably granted a proxy to vote or
provide a written consent with respect to each such Breaching Drag-along
Shareholder’s Company Shares for the purposes of taking the actions required by
Section 4.4(c)(i) (such Selling Shareholders, a “Drag-Along Proxy Holder”). Each
Shareholder intends this proxy to be, and it shall be, irrevocable and coupled
with an interest, and each Shareholder will take such further action and execute
such other instruments as may be necessary to effectuate the intent of this
proxy and hereby revoke any proxy previously granted by it with respect to the
matters set forth in Section 4.4(c)(i) with respect to the Company Shares owned
by such Shareholder. Notwithstanding the foregoing, the conditional proxy
granted by this Section 4.4(d) shall be deemed to be revoked upon the
termination of this Article IV in accordance with its terms.
          (e) If any Drag-Along Shareholder fails to deliver to the Drag-Along
Buyer the certificate or certificates evidencing Company Shares to be sold
pursuant to this Section 4.4, the Selling Shareholders may, at their option, in
addition to all other remedies they may have, deposit the purchase price
(including any promissory note constituting all or any portion thereof) for such
Company Shares with any national bank or trust company having combined capital,
surplus and undivided profits in excess of $100 million (the “Escrow Agent”),
and the Company shall cancel on its books the certificate or certificates
representing such Company Shares and thereupon all of such Drag-Along
Shareholder’s rights in and to such Company Shares shall terminate. Thereafter,
upon delivery to the Company by such Drag-Along Shareholder of the certificate
or certificates evidencing such Company Shares (duly endorsed, or with stock
powers duly endorsed, for transfer, with signature guaranteed, free and clear of
any liens or encumbrances, and with any stock transfer tax stamps affixed), the
Selling Shareholders shall instruct the Escrow Agent to deliver the purchase
price (without any interest from the date of the closing to the date of such
delivery, any such interest to accrue to the Company) to such Drag-Along
Shareholder.
     Section 4.5. Rights and Obligations of Transferees.
          (a) Any Transfer of Company Shares to any Permitted Transferee of a
Shareholder, which Transfer is otherwise in compliance herewith, shall be
permitted hereunder only if such Permitted Transferee agrees in writing that it
shall, upon such Transfer, assume with respect to such Company Shares the
transferor’s obligations under this Agreement and become a party to this
Agreement for such purpose, and any other agreement or instrument executed and
delivered by such transferor in respect of the Company Shares.
          (b) Notwithstanding the foregoing, Section 4.5(a) shall not apply to
any Transfer of Company Shares to a Permitted Transferee completed pursuant to
(i) a Registration Statement, (ii) an underwritten registered public offering,
or (iii) a bona fide sale pursuant to a brokers’ transaction, transaction
directly with a market maker or riskless principal transaction in each case in
accordance with Rule 144 under the Securities Act (including, without
limitation,

15



--------------------------------------------------------------------------------



 



block trades), in each case for which the transferor does not have knowledge
that such Company Shares are being sold to a Permitted Transferee.
     Section 4.6. Additional Transfer Restrictions. Notwithstanding any other
provisions of this Agreement, without the prior written consent of either the
Company or the Shareholders holding greater than 70% of the Company Shares owned
by the Shareholders from time to time, no Shareholder may Transfer any of its
Company Shares at any time if such Transfer would:
          (a) result in any Transferee holding of record 25% or more of the
total outstanding Company Shares or otherwise becoming a “controlling
shareholder” under applicable United States Department of Education regulations
(as in effect from time to time); or
          (b) result in any Person or Persons acquiring ownership and control of
the Company such that the Company would be required to file a Form 8-K with the
SEC notifying the SEC of a change in control; or
          (c) require the consent, approval, or authorization, in connection
with a change of ownership or otherwise, of the United States Department of
Education or of any federal, state, local or foreign education regulatory body
or of any organization which engages in the granting or withholding of
accreditation of post-secondary schools or their education programs.
     Section 4.7. Termination of Transfer Restrictions. The provisions of this
Article IV (other than Section 4.4) shall terminate and be of no further force
and effect upon the earlier of (i) the fifth anniversary of the IPO or (ii) the
date on which the GSCP Parties and the Providence Parties cease to hold
collectively at least 25% of their aggregate Initial Post-IPO Share Ownership.
The provisions of Section 4.4 shall terminate upon the date on which the GSCP
Parties and the Providence Parties cease to hold collectively at least a
majority of the outstanding Company Shares.
ARTICLE V.
GENERAL PROVISIONS
     Section 5.1. Waiver by Shareholders. The rights and obligations contained
in this Agreement are in addition to the relevant provisions of the Governing
Documents in force from time to time and shall be construed to comply with such
provisions. To the extent that this Agreement is determined to be in
contravention of the Governing Documents, this Agreement shall constitute a
waiver by each Shareholder, to the fullest extent permissible under applicable
laws, of any right such Shareholder may have pursuant to the Governing Documents
that is inconsistent with this Agreement.

16



--------------------------------------------------------------------------------



 



     Section 5.2. Assignment; Benefit. The rights and obligations hereunder
shall not be assignable without the prior written consent of the other parties
hereto except as provided under Article IV. Any assignment of rights or
obligations in violation of this Section 5.2 shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.
     Section 5.3. Freedom to Pursue Opportunities. The parties expressly
acknowledge and agree that to the fullest extent permitted by applicable law,
the Company, on behalf of itself and its subsidiaries, renounces any interest or
expectancy of the Company and its subsidiaries in, or in being offered an
opportunity to participate in, business opportunities that are from time to time
presented to any Shareholder, Sponsor Director or Affiliated Officer of the
Company or any of their respective officers, directors, agents, shareholders,
members, partners, Affiliates and subsidiaries (other than the Company and its
subsidiaries) (each a “Sponsor Party”), even if the opportunity is one that the
Company or its subsidiaries might reasonably be deemed to have pursued or had
the ability or desire to pursue if granted the opportunity to do so and such
Person shall have no duty to communicate or offer such business opportunity to
the Company and, to the fullest extent permitted by applicable law, shall not be
liable to the Company or any of its subsidiaries or shareholders for breach of
any fiduciary or other duty, as a director or officer or otherwise, by reason of
the fact that such Person pursues or acquires such business opportunity, directs
such business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company
or its subsidiaries unless, in the case of any such Person who is a director or
officer of the Company, such business opportunity (x) is expressly offered to
such director or officer in writing solely in his or her capacity as a director
or officer of the Company and (y) is not separately offered to a Sponsor Party
by a party other than such director or officer.
     Section 5.4. Termination. Article III of this Agreement shall terminate as
set forth in such Article. Article IV of this Agreement shall terminate as set
forth in Section 4.7. The remainder of this Agreement shall terminate after each
GSCP Party and each Providence Party, and each of their respective Permitted
Transferees shall have transferred all Company Shares owned by it.
     Section 5.5. Subsequent Acquisition of Shares. Any Company Shares acquired
subsequent to the date hereof by a Shareholder shall be subject to the terms and
conditions of this Agreement and such shares shall be considered to be “Company
Shares” as such term is used herein for purposes of this Agreement.
     Section 5.6. Severability. In the event that any provision of this
Agreement shall be invalid, illegal or unenforceable such provision shall be
construed by limiting it so as to be valid, legal and enforceable to the maximum
extent provided by law and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
     Section 5.7. Entire Agreement. This Agreement, the Governing Documents, the
Registration Rights Agreement, the letter agreement, dated June 1, 2006, between
EM Acquisition Corporation, which was merged with and into the Company, and GS
Capital Partners V Institutional, L.P., the letter agreement, dated June 1,
2006, between EM Acquisition Corporation and Goldman Sachs Private Equity
Partners 2004 — Direct Investment Fund, L.P.,

17



--------------------------------------------------------------------------------



 



the letter agreement, dated June 1, 2006, between EM Acquisition Corporation and
Goldman Sachs Private Equity Partners 2000 — Direct Investment Fund, L.P., the
letter agreement, dated June 1, 2006, between EM Acquisition Corporation and
Goldman Sachs Private Equity Partners 2002 — Direct Investment Fund, L.P., the
letter agreement, dated June 1, 2006, between EM Acquisition Corporation and
Providence Equity Partners V L.P., and the letter agreement, dated June 10,
2006, between Education Management Corporation and Leeds Equity Partners IV,
L.P. constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, and supersedes any prior agreement or understanding
among them with respect to the matters referred to herein. There are no
representations, warranties, promises, inducements, covenants or undertakings
relating to Company Shares, other than those expressly set forth or referred to
herein, the Governing Documents or in the Registration Rights Agreement. The
October 2006 Agreement shall terminate in full upon the effectiveness of this
Agreement.
     Section 5.8. Amendment. This Agreement may not be amended, modified,
supplemented, waived or terminated (other than pursuant to Section 5.4) except
by written approval of the GSCP Parties and the Providence Parties so long as
the GSCP Parties or the Providence Parties, as applicable, are a Qualifying
Shareholder (each, for as long as it is a Qualifying Shareholder, a “Required
Shareholder”); provided that, any amendment, modification, supplement, waiver or
termination that (x) materially and adversely affects the rights of any
Shareholder under this Agreement (other than the Required Shareholders)
disproportionately vis-à-vis any Required Shareholder (each an “Affected
Shareholder”) will require the written approval of (i) the Required Shareholders
and (ii) Affected Shareholders holding a majority of the outstanding Company
Shares then held by all Affected Shareholders; (y) materially and adversely
affects the rights of the Leeds Parties under this Agreement disproportionately
vis-à-vis any Required Shareholder will require the written approval of (i) the
Required Shareholder and (ii) Leeds IV; and (z) materially and adversely affects
the rights of the Company under this Agreement, imposes additional obligations
on the Company, or amends or modifies Section 3.1(a), 3.2, 4.1(a), 4.6 or 5.8,
will require the written approval of the Company. In addition, (i) any
modification or amendment of this Section 5.8 will require the written approval
of all Shareholders who then hold Company Shares and (ii) if neither the GSCP
Parties or the Providence Parties are a Qualifying Shareholder, this Agreement
may not be amended, modified, supplemented, waived or terminated (other than
pursuant to Section 5.4) except by written approval of all Shareholders who hold
a majority of the Company Shares held by all Shareholders.
     Section 5.9. Waiver. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is expressly made in writing and
executed and delivered by the party against whom such waiver is claimed. Waiver
by any party hereto of any breach or default by any other party of any of the
terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived. No
waiver of any provision of this Agreement shall be implied from any course of
dealing between the parties hereto or from any failure by any party to assert
its or his or her rights hereunder on any occasion or series of occasions.
     Section 5.10. Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.

18



--------------------------------------------------------------------------------



 



     Section 5.11. Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given, made or delivered (and shall
be deemed to have been duly given, made or delivered upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery, addressed
to the Company at the address set forth below or to the applicable Shareholder
at the address indicated on Annex A hereto (or at such other address for a
Shareholder as shall be specified by like notice):

      Education Management Corporation
210 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Chief Executive Officer
Telephone: (412) 562-0900
Telecopy: (412) 562-0598
        with a copy (which shall not constitute notice) to:         K&L Gates
LLP
535 Smithfield Street
Pittsburgh, Pennsylvania 15222
Attention: Robert P. Zinn, Esq.
Telephone: (412) 355-6500
Telecopy: (412) 355-6501
Email: Robert.Zinn@klgates.com

     Section 5.12. Governing Law. THIS AGREEMENT AND ANY CLAIM OR DISPUTE
ARISING OUT OF OR RELATED TO THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR
OTHERWISE) OR THE SUBJECT MATTER HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS LAW, PROVIDED THAT THE PROVISIONS SET FORTH HEREIN AND
ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATED TO SUCH PROVISIONS OR THE
SUBJECT MATTER THEREOF THAT ARE REQUIRED TO BE GOVERNED BY THE PENNSYLVANIA
BUSINESS CORPORATION LAW OF 1988, AS AMENDED, SHALL BE GOVERNED BY THE
PENNSYLVANIA BUSINESS CORPORATION LAW OF 1988, AS AMENDED.
     Section 5.13. Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES
RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND THE PARTIES IRREVOCABLY SUBMIT TO THE
JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.
ANY ACTIONS OR PROCEEDINGS TO ENFORCE A JUDGMENT

19



--------------------------------------------------------------------------------



 



ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY JURISDICTION.
     Section 5.14. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH SHAREHOLDER WAIVES, AND COVENANTS
THAT SUCH PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE),
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY
WAY CONNECTED WITH THE DEALINGS OF ANY SHAREHOLDER OR THE COMPANY IN CONNECTION
WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER IN CONTRACT, TORT OR OTHERWISE. The Company or any Shareholder may
file an original counterpart or a copy of this Section 5.14 with any court as
written evidence of the consent of the Shareholders to the waiver of their
rights to trial by jury.
     Section 5.15. Specific Performance. It is hereby agreed and acknowledged
that it will be impossible to measure the money damages that would be suffered
if the parties fail to comply with any of the obligations herein imposed on them
by this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law. Any
such party shall, therefore, be entitled (in addition to any other remedy to
which such party may be entitled at law or in equity) to injunctive relief,
including specific performance, to enforce such obligations, without the posting
of any bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.
     Section 5.16. Marketing Materials. The Company grants the GSCP Parties, the
Providence Parties, the Leeds Parties and their respective Affiliates permission
to use the Company’s name and logo in marketing materials of such Shareholder or
any of its Affiliates. Such Shareholder or its Affiliates, as applicable, shall
include a trademark attribution notice giving notice of the Company’s ownership
of its trademarks in the marketing materials in which the Company’s name and
logo appear.
     Section 5.17. Notice of Events. Except as otherwise would require early
disclosure under applicable law or regulation, unless a GSCP Party, a Providence
Party or a Leeds Party notifies the Company that it does not want to receive
information pursuant to this Section 5.17, the Company shall notify each of the
GSCP Parties, the Providence Parties and the Leeds Parties on a reasonably
current basis, of any events, discussions, notices or changes with respect to
any criminal or regulatory investigation or action involving the Company or any
of its subsidiaries (but, excluding traffic violations or similar misdemeanors),
and shall reasonably cooperate with such Shareholder or its Affiliates in
efforts to mitigate any adverse consequences to such Shareholder or its
Affiliates which may arise (including by coordinating and providing assistance
in meeting with regulators).
     Section 5.18. No Third Party Beneficiaries. Except as otherwise provided
herein, this Agreement is not intended to confer upon any Person, except for the
parties hereto, any rights or remedies hereunder.

20



--------------------------------------------------------------------------------



 



* * *

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

            EDUCATION MANAGEMENT CORPORATION
      By:   /s/ J. Devitt Kramer       Name:   J. Devitt Kramer       Title:  
SVP, General Counsel and Secretary         GS CAPITAL PARTNERS V FUND, L.P.
      By:   GSCP V Advisors, L.L.C.,         its general partner               
    By:   /s/ John E. Bowman       Name:   John E. Bowman       Title:  
Managing Director         GS CAPITAL PARTNERS V OFFSHORE FUND,
L.P.
      By:   GSCP V Offshore Advisors, L.L.C.,         its general partner       
            By:   /s/ John E. Bowman       Name:   John E. Bowman       Title:  
Managing Director       GS CAPITAL PARTNERS V GmbH & Co. KG
      By:   Goldman, Sachs Management GP GmbH,         its general partner     
              By:   /s/ John E. Bowman       Name:   John E. Bowman      
Title:   Managing Director    

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.
      By:   GS Advisors V, L.L.C.,         its general partner                 
  By:   /s/ John E. Bowman       Name:   John E. Bowman       Title:   Managing
Director         PROVIDENCE EQUITY PARTNERS V L.P.
      By:   Providence Equity Partners GP V L.P.,         its general partner   
                By:   Providence Equity Partners V LLC,         its general
partner                    By:   /s/ Paul J. Salem       Name:   Paul J. Salem  
    Title:             PROVIDENCE EQUITY PARTNERS V-A L.P.
      By:   Providence Equity Partners GP V L.P.,         its general partner   
                By:   Providence Equity Partners V LLC,         its general
partner                      By:   /s/ Paul J. Salem       Name:   Paul J. Salem
      Title:             PROVIDENCE EQUITY PARTNERS IV L.P.
      By:   Providence Equity GP IV LP,         its general partner             
      By:   Providence Equity Partners IV L.L.C.,         its general partner   
                By:   /s/ Paul J. Salem       Name:   Paul J. Salem      
Title:      

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            PROVIDENCE EQUITY OPERATING PARTNERS
IV L.P.
      By:   Providence Equity GP IV LP,         its general partner             
By:   Providence Equity Partners IV L.L.C.,         its general partner         
          By:   /s/ Paul J. Salem       Name:   Paul J. Salem       Title:      
      PEP EDMC L.L.C.
      By:   /s/ Paul J. Salem       Name:   Paul J. Salem       Title:      

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            LEEDS EQUITY PARTNERS IV, L.P.
      By:   Leeds Equity Associates IV, L.L.C.,         its general partner     
              By:   /s/ Jeffrey T. Leeds       Name:   Jeffrey T. Leeds      
Title:   Managing Member         LEEDS EQUITY PARTNERS IV CO-INVESTMENT FUND A,
L.P.
      By:   Leeds Equity Associates IV, L.L.C.,         its general partner     
              By:   /s/ Jeffrey T. Leeds       Name:   Jeffrey T. Leeds      
Title:   Managing Member         LEEDS EQUITY PARTNERS IV CO-INVESTMENT FUND B,
L.P.
      By:   Leeds Equity Associates IV, L.L.C.,         its general partner     
              By:   /s/ Jeffrey T. Leeds       Name:   Jeffrey T. Leeds      
Title:   Managing Member  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GS PRIVATE EQUITY PARTNERS 2000, L.P.
      By:   GS PEP 2000 Advisors, L.L.C.,         its general partner           
        By:   GSAM Gen-Par, L.L.C.,         its Managing Member                 
  By:   /s/ Ryan Boucher         Name:   Ryan Boucher       Title:   Vice
President         GS PRIVATE EQUITY PARTNERS 2000
OFFSHORE HOLDINGS, L.P.
      By:   GS PEP 2000 Offshore Holdings Advisors, Inc.,         its general
partner                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President         GS PRIVATE EQUITY PARTNERS 2000 — DIRECT
INVESTMENT FUND, L.P.
      By:   GS PEP 2000 Direct Investment Advisors, L.L.C.,         its general
partner                    By:   GSAM Gen-Par, L.L.C.,         its Managing
Member              By:   /s/ Ryan Boucher         Name:   Ryan Boucher      
Title:   Vice President  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GS PRIVATE EQUITY PARTNERS 2002, L.P.
      By:   GS PEP 2002 Advisors, L.L.C.,         its general partner           
        By:   GSAM Gen-Par, L.L.C.,         its Managing Member                 
  By:   /s/ Ryan Boucher         Name:   Ryan Boucher       Title:   Vice
President         GS PRIVATE EQUITY PARTNERS 2002
OFFSHORE HOLDINGS, L.P.
      By:   GS PEP 2002 Offshore Holdings Advisors, Inc.,         its general
partner                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President         GS PRIVATE EQUITY PARTNERS 2002 — DIRECT
INVESTMENT FUND, L.P.
      By:   GS PEP 2002 Direct Investment Advisors, L.L.C.,         its general
partner                    By:   GSAM Gen-Par, L.L.C.,         its Managing
Member                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GS PRIVATE EQUITY PARTNERS 2002
EMPLOYEE FUND, L.P.
      By:   GS PEP 2002 Employee Funds GP, L.L.C.,         its general partner 
                  By:   /s/ Ryan Boucher         Name:   Ryan Boucher      
Title:   Vice President         GOLDMAN SACHS PRIVATE EQUITY PARTNERS
2004, L.P.
      By:   Goldman Sachs PEP 2004 Advisors, L.L.C.,         its general
partner                    By:   GSAM Gen-Par, L.L.C.,         its Managing
Member                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President         GOLDMAN SACHS PRIVATE EQUITY PARTNERS
2004 OFFSHORE HOLDINGS, L.P.
      By:   Goldman Sachs PEP 2004 Offshore Holdings Advisors, Inc., its general
partner                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS PRIVATE EQUITY PARTNERS
2004 — DIRECT INVESTMENT FUND, L.P.
      By:   Goldman Sachs PEP 2004 Direct Investment Advisors, L.L.C., its
general partner                    By:   GSAM Gen-Par, L.L.C.,         its
Managing Member                    By:   /s/ Ryan Boucher         Name:   Ryan
Boucher       Title:   Vice President         GOLDMAN SACHS PRIVATE EQUITY
PARTNERS
2004 EMPLOYEE FUND, L.P.
      By:   Goldman Sachs PEP 2004 Employee Funds GP,         L.L.C., its
general partner                    By:   /s/ Ryan Boucher         Name:   Ryan
Boucher       Title:   Vice President         MULTI-STRATEGY HOLDINGS, L.P.
      By:   Multi-Strategy Holdings Offshore Advisors, Inc.,         its general
partner                    By:   /s/ Ryan Boucher         Name:   Ryan Boucher  
    Title:   Vice President         GOLDMAN SACHS EDMC INVESTORS, L.P.
      By:   GS EDMC Advisors, L.L.C., its general partner                      
By:   /s/ John E. Bowman         Name:   John E. Bowman       Title:   Vice
President  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            GSCP V EDMC HOLDINGS, L.P.
      By:   GSCP V EDMC GP, L.L.C., its general partner                    
By:   /s/ John E. Bowman       Name:   John E. Bowman       Title:   Vice
President         FISHER LYNCH CO-INVESTMENT
PARTNERSHIP, L.P.
      By:   Fisher Lynch GP, L.P., its general partner               By:   FLC
G.P., Inc., its general partner                       By:   /s/ Brett Fisher    
  Name:   Brett Fisher       Title:   Authorized Officer         ONTARIO
TEACHERS’ PENSION PLAN BOARD
      By:   /s/ Chris Ferrara       Name:   Chris Ferrara       Title:  
Portfolio Manager         GENERAL ELECTRIC PENSION TRUST
      By:   GE Asset Management Incorporated,
its Investment Manager                       By:   /s/ Patrick J. McNeela      
Name:   Patrick J. McNeela       Title:   Chief Investment Officer & Senior
Managing Member    

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            ALPINVEST PARTNERS CS INVESTMENTS 2006 C.V.
      By:   AlpInvest Partners 2006 B.V., its general partner             By:  
AlpInvest Partners N.V., its managing director                       By:   /s/
E.M.J Thyssen       Name:   E.M.J Thyssen       Title:   Managing Partner      
    By:   /s/ P.F.P. de van der Schueren       Name:   P.F.P. de van der
Schueren       Title:   Chief Legal Officer         ALPINVEST PARTNERS LATER
STAGE CO-INVESTMENTS CUSTODIAN IIA B.V., (as custodian for ALPINVEST PARTNERS
LATER STAGE CO-INVESTMENTS IIA C.V.)       By:   AlpInvest Partners N.V., its
managing director                       By:   /s/ E.M.J Thyssen       Name:  
E.M.J Thyssen       Title:   Managing Partner             By:   /s/ P.F.P. de
van der Schueren       Name:   P.F.P. de van der Schueren       Title:   Chief
Legal Officer  

[Signature Page to Shareholders’ Agreement]

 



--------------------------------------------------------------------------------



 



            CITIGROUP CAPITAL PARTNERS II EMPLOYEE MASTER FUND, L.P.
      By:   Citigroup Private Equity LP, its general partner               By:  
/s/ Jason Ment       Name:   Jason Ment       Title:   Secretary          
CITIGROUP CAPITAL PARTNERS II ONSHORE, L.P.
      By:   Citigroup Private Equity LP, its general partner                    
  By:   /s/ Jason Ment       Name:   Jason Ment       Title  Secretary          
  CITIGROUP CAPITAL PARTNERS II CAYMAN HOLDINGS, L.P.
      By:   Citigroup Private Equity LP, its general partner                    
  By:   /s/ Jason Ment       Name:   Jason Ment       Title  Secretary          
  CITIGROUP CAPITAL PARTNERS II 2006
CITIGROUP INVESTMENT, L.P.
      By:   Citigroup Private Equity LP, its general partner                    
By:   /s/ Jason Ment       Name:   Jason Ment       Title  Secretary  

[OTHER SHAREHOLDERS]
[Signature Page to Shareholders’ Agreement]

 